MONROE, J.
The final account of the decedent’s executor, verified by his affidavit made before a notary public outside of court, was offered for homologation; and, it having been shown that it had been advertised as required by law, and that no opposition had been filed, it was duly homologated. Thereafter Dr. Pollock applied for and obtained an order for a suspensive appeal from the judgment of homologation, and he as signs as error that there is due him $300, and that the executor’s attorney admitted the claim, but thereafter filed the account without advising opponent, and placed him thereon for only $125, and that said account was homologated without the requisite proof of its correctness.
What passed between the opponent and the counsel is dehors the record, and cannot be here considered, though it is proper to remark that the counsel for the executor, in the .brief filed by him, denies that he admitted, the correctness of the appellant’s claim.
Under the authority of Barry Bros. v. White Lead & Color Works, 107 La. 236, 31 South. 733, we must, however, hold the ex parte affidavit of the executor to be insuffi*859cient evidence to support tile judgment homologating his account.
(June 20, 1904.)
It is therefore ordered, adjudged, and decreed that the judgment appealed from be annulled, avoided; and reversed, and that this case be remanded to the district court, to be there proceeded with according to law; the costs of the appeal to be paid by the succession; those of the district court to await the final judgment.